         

Exhibit 10.1
TWELFTH AMENDMENT TO THE
KAYDON CORPORATION
EMPLOYEE STOCK OWNERSHIP AND THRIFT PLAN
          Twelfth Amendment to the above plan made this 14th day of September,
2009, by Kaydon Corporation (“Employer”).
          WHEREAS, Section 10.1 of the Kaydon Corporation Employee Stock
Ownership and Thrift Plan (“plan”) as amended and restated on February 19, 2002,
authorizes the Employer to amend the plan; and
          WHEREAS, the Employer is required to amend the plan to reflect the
final regulations under Code Section 415;
          WHEREAS, this Amendment is intended as good faith compliance with the
requirements of Code Section 415 and is to be construed in accordance with the
guidance issued thereunder; and
          WHEREAS, this Amendment supersedes the provisions of the plan to the
extent those provisions are affected by or inconsistent with the provisions of
this Amendment.
          NOW, THEREFORE, the Employer amends the plan as follows, effective as
of January 1, 2008:
     1. Section 4.4(g) is amended to read as follows:
     “(g) Section 415 Compensation. ‘Section 415 Compensation’ means a
Participant’s wages, salaries, and fees for professional services and other
amounts received (whether or not an amount is paid in cash) for personal
services actually rendered in the course of employment with the Employer
(including, but not limited to, commissions paid to salesmen, compensation for
services based on a percentage of profits, commissions on insurance premiums,
tips, bonuses, fringe benefits, and reimbursements or other expense allowances
under a nonaccountable plan (as described in Regulations Section 1.62-2(c))
actually paid and includable in gross income for the Limitation Year in
accordance with Regulations Section 1.415(c)-2(d)(2).
          (i) Inclusions. Section 415 Compensation includes:
               (A) Elective Contributions. Elective contributions that are
excluded from gross income by Code Sections 125, 132(f)(4), 402(g)(3) or 457;
               (B) Deemed Section 125 Compensation. Elective contributions for
payment of group health coverage that are not available to a Participant in cash
because the Participant is unable to certify to alternative health coverage but
only if the

Page 1



--------------------------------------------------------------------------------



 



Employer does not request or collect information regarding the Participant’s
alternative health coverage as part of the enrollment process for the group
health plan;
               (C) Compensation Paid after Employment Terminates. The following
amounts provided they are paid by the later of 2 1/2 months after the
Participant’s employment terminates or the end of the Limitation Year that
includes the date of termination:
                    (1) Regular Compensation. Regular compensation for services
performed during the Participant’s regular working hours, or compensation for
services performed outside the Participant’s regular working hours (such as
overtime or shift differential), commissions, bonuses or other similar payments,
provided they would have been made had the Participant continued in employment
with the Employer;
                    (2) Leave Cashouts. Payments made for unused accrued bona
fide sick, vacation, or other leave that the Participant would have been able to
use if employment had continued.
          (ii) Exclusions. Section 415 Compensation excludes:
               (A) Medical/Disability Benefits. Amounts described in Code
Sections 104(a)(3), 105(a), or 105(h), but only to the extent the amounts are
includable in the gross income of the Employee;
               (B) Moving Expenses. Amounts paid or reimbursed by the Employer
for moving expenses incurred by the Employee, but only to the extent that at the
time of payment it is reasonable to believe that the amounts are not deductible
by the Employee under Code Section 217;
               (C) Nonqualified Stock Options.
                    (1) Year of Grant. The value of a nonqualified stock option
granted to an Employee, but only to the extent that the value of the option is
includable in the gross income of the Employee for the taxable year in which
granted; and
                    (2) Year of Exercise. Amounts realized from the exercise of
a nonqualified stock option;
               (D) Qualified Stock Option. Amounts realized from the sale,
exchange, or other disposition of stock acquired under a qualified stock option;
               (E) Section 83 Property. Amounts includable in the gross income
of the Employee upon making an election under Code Section 83(b) with respect to
property received for services or when restricted stock (or property) held by
the Employee either becomes freely transferable or is no longer subject to
substantial risk of forfeiture;

Page 2



--------------------------------------------------------------------------------



 



               (F) Constructive Receipt. Amounts includable in the gross income
of the Employee under Code Sections 409A or 457(f)(1)(A) or because the amounts
are constructively received by the Employee;
               (G) Contributions/Distributions. Contributions to a plan of
deferred compensation (including a simplified employee pension plan described in
408(k) or a simple retirement account described in 408(p)) that are not
includable in the Employee’s gross income for the taxable year in which
contributed and any distributions from a plan of deferred compensation (whether
or not qualified); and
               (H) Other Amounts. Other amounts that received special tax
benefits such as premiums for group-term life insurance (but only to the extent
the premiums are not includable in the gross income of the Employee).
          (iii) Limitation. Section 415 Compensation shall not exceed the Annual
Compensation Limit. ‘Annual Compensation Limit’ means $230,000 (as adjusted
under Code Section 401(a)(17)(B)).
          (iv) Estimation. Until Section 415 Compensation is actually
determinable, the Employer may use a reasonable estimate of Section 415
Compensation. As soon as administratively feasible, actual Section 415
Compensation shall be determined.
     2. Section 4.5 is amended to read as follows:
     “4.5 Excess Additions. The following rules shall apply to Excess Additions.
     (a) Before Contribution. If the Annual Additions limitation will be
exceeded for a Participant, the Employer Contribution for the Plan Year may be
reduced before payment to the Trustee to the maximum amount permitted under
Section 4.4.
     (b) After Contribution. If the Annual Additions limitation under
Section 4.4 is exceeded for a Plan Year, the Employer will follow the
requirements of the Employee Plans Compliance Resolution System (EPCRS) or any
successor procedures issued by the Internal Revenue Service to correct the
excess Annual Addition.”
     3. The following sentence is added to the end of Section 5.1(a)(iv):
     “Notwithstanding anything in this section or the plan to the contrary, for
purposes of determining Elective Contributions, the contributions corresponding
to a Participant’s payroll deductions may only apply against amounts that are,
or could be, considered compensation under Code Section 415(c)(3) and
Regulations Section 1.415(c)-2.”

Page 3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Employer has caused this instrument to be
executed by a proper officer the day and year first above written.

            KAYDON CORPORATION
      By  /s/ Debra K. Crane         Its  V.P. General Counsel and Secretary   
      And   /s/ James O’Leary         Its  President     

Page 4